STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, North Carolina 27804 252-972-9922 September 30, 2011 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (File Nos.333-159484 and 811-22298), on behalf of the Caritas All-Cap Growth Fund, a series of the Trust Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Trust, pursuant to: (1) the Securities Act of 1933, as amended, and Rule 485(a) thereunder; (2) the Investment Company Act of 1940, as amended; and (3) Regulation S-T, please find Post-Effective Amendment No.49 to the Registration Statement of the Trust. The amendment is being filed pursuant to Rule 485(a) of the Securities Act for the purpose of updating disclosure to reflect the adoption of a new administration agreement by the Trust and to make certain minor and conforming changes.The amendment contains the Fund’s Prospectus, the Fund’s Statement of Additional Information, Part C, the Signature Page, and Exhibits. If you have any questions concerning the foregoing, please contact the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer cc: Marc L. Collins, Esq. Thompson Hine, LLP 312 Walnut Street, 14th Floor Cincinnati, OH 45202
